     Case 2:20-cv-01200-APG-VCF Document 35 Filed 09/03/20 Page 1 of 5



 1   MORRIS LAW GROUP
     Steve Morris, Bar No. 1543
 2
     Rosa Solis-Rainey, Bar No. 7921
 3   801 S. Rancho Dr., Ste. 360
     Las Vegas, Nevada 89106
 4   Telephone: (702) 474-9400
 5   Facsimile: (702) 474-9422
     Email: sm@morrislawgroup.com
 6   Email: rsr@morrislawgroup.com
 7
     HALLETT & PERRIN, P.C.
 8   Michael S. Alfred (will comply with LR-IA-11.2 within 45 days)
     1445 Ross Ave, Suite 2400
 9   Dallas Texas 75202
10   Email: malfred@hallettperrin.com

11   Attorneys for Defendant
      SUSTAINABLE MODULAR MANAGEMENT, INC.
12

13
                                    UNITED STATES DISTRICT COURT
14                                       DISTRICT OF NEVADA

15
     UNITED STATES OF AMERICA, for the use                           Case No.: 2:20-cv-01200-APG-VCF
16   and benefit of BOMBARD ELECTRIC, LLC,
                                                                      Complaint Filed: June 24, 2020
17            Plaintiff,

18   vs.                                                              STIPULATION TO EXTEND
                                                                      SUSTAINABLE MODULAR
19   JE DUNN CONSTRUCTION                                             MANAGEMENT, INC.’S
     COMPANY, a Missouri corporation;                                 TIME TO RESPOND TO
20   SUSTAINABLE MODULAR                                              COMPLAINT
     MANAGEMENT, INC., a Texas corporation;                                 (THIRD REQUEST)1
21   HARTFORD FIRE INSURANCE
     COMPANY, a surety; TRAVELERS
22
     CASUALTY AND SURETY COMPANY OF
23   AMERICA, a surety; FEDERAL
     INSURANCE COMPANY, a surety;
24   PACIFIC INDEMNITY COMPANY, a
     surety; DOES 1 through 10; and ROE
25   ENTITIES 11 through 20, inclusive,
26            Defendants.
27

28   1
      This the Third Request to extend response deadlines, but it is the first request as to Sustainable Modular
     Management, Inc.
     Case 2:20-cv-01200-APG-VCF Document 35 Filed 09/03/20 Page 2 of 5



 1                 This Stipulation to Extend Sustainable Modular Management,
 2   Inc.’s Time to Respond to Complaint is made by and between Plaintiff United
 3   States of America, for the use and benefit of Bombard Electric, LLC (“Plaintiff”)
 4   and Defendant Sustainable Modular Management, Inc. (“Defendant”) through
 5   its respective counsel, in light of the following facts:
 6                                         RECITALS
 7            A.   Plaintiff filed the Complaint (“Complaint”) on or about June 24,
 8   2020.
 9            B.   By previous agreement with the Plaintiff, the current deadline for
10   Defendant to respond to the Complaint is September 3, 2020.
11            C.   All defendants have been served.
12            D.   Multiple claims related to the same subject matter have been filed
13   in both federal and Nevada courts. This stipulation seeks to align Defendant’s
14   response deadline for this Complaint with response deadlines in a related case.
15   Moreover, the additional time will allow Defendant time to gather the facts
16   necessary to analyze and respond to Plaintiff’s claims, and to coordinate with
17   counsel in the related cases regarding an efficient and coherent litigation
18   approach.
19            E.   The parties have agreed that SMM shall have until September 24,
20   2020, to respond to the Complaint.
21            F.   There is good cause to grant this stipulation because the extension
22   seeks to conserve judicial resources by developing a coherent approach to
23   multiple related cases.
24            G.   This stipulation is filed in good faith and not intended to cause
25   delay.
26            H.   Pursuant to Local Rule IA 6-2, Plaintiff and SMM respectfully
27   request that the Court extend the time for Defendant to respond to Plaintiff’s
28   Complaint through September 24, 2020.

                                                    2
     Case 2:20-cv-01200-APG-VCF Document 35 Filed 09/03/20 Page 3 of 5



 1                                  STIPULATION
 2          NOW, THEREFORE, Plaintiff and SMM hereby stipulate and agree that
 3   SMM shall have up to and including September 24, 2020, to file a response to
 4   Plaintiff’s Complaint.
 5

 6          IT IS SO STIPULATED.
 7    DATED this 2nd day of September, 2020.    DATED this 2nd day of September,
                                                2020.
 8
      WILLIAMS ▌STARBUCK                        MORRIS LAW GROUP
 9
      By:/s/DONALD H. WILLIAMS                  By: /s/ STEVE MORRIS
10    Donald H. Williams                        Steve Morris, Bar No. 1543
      Nevada Bar No. 5548                       Rosa Solis-Rainey, Bar No. 7921
11    Williams Starbuck                         801 S. Rancho Dr., Ste B4
      612 South Tenth Street                    Las Vegas, Nevada 89101
12    Las Vegas, NV 89101
                                                HALLETT & PERRIN, P.C.
13    Attorneys for Plaintiff                   Michael S. Alfred (will comply with LR-
                                                IA 11.2 within 45 days)
14    Joseph R. Ganley (5643)                   1445 Ross Ave, Suite 2400
      Patricia Lee (8287)                       Dallas, Texas 75202
15                                              Email: malfred@hallettperrin.com
      HUTCHISON & STEFFEN, PLLC
16    Peccole Professional Park                 Attorneys for Defendant
      10080 West Alta Drive, Suite 200          SUSTAINABLE MODULAR
17    Las Vegas, NV 89145                       MANAGEMENT, INC.
      Tel: (702) 385-2500
18    Fax: (702) 385-2086
      jganley@hutchlegal.com
19    plee@hutchlegal.com
20    Attorneys for The Sherwin-Williams
      Company
21

22                                       ORDER
23                                           IT IS SO ORDERED.
24

25                                           United States Magistrate Judge
26                                                      9-3-2020
                                             DATED
27
                                CERTIFICATE OF SERVICE
28

                                               3
     Case 2:20-cv-01200-APG-VCF Document 35 Filed 09/03/20 Page 4 of 5



 1         Fed. R. Civ. P. 5(b) and Section IV of District of Nevada Electronic Filing
 2   Procedures, I certify that I am an employee of MORRIS LAW GROUP, and that the
 3   following document was served via electronic service: STIPULATION TO EXTEND
 4   SUSTAINABLE MODULAR MANAGEMENT, INC.’S TIME TO RESPOND TO
 5   COMPLAINT (THIRD REQUEST).
 6
     TO:
 7

 8    Donald H. Williams                      Robert Roos
      Nevada Bar No. 5548                     Arizona Bar No. 009915
 9    Williams Starbuck                       LEWIS ROCA ROTHGERBER CHRISTIE
      612 South Tenth Street                  LLP
10
      Las Vegas, NV 89101                     201 E. Washington Street, Suite 1200
11    Tel: (702) 320-7755                     Phoenix, AZ 85004
      Email: dwilliams@dhwlawlv.com           Tel: (602) 262-5311
12                                            Email: rroos@lrrc.com
13    Attorneys for Plaintiff
                                              Erik J. Foley
14    Joseph R. Ganley (5643)                 Nevada State Bar No. 14195
      Patricia Lee (8287)                     LEWIS ROCA ROTHGERBER CHRISTIE
15
      HUTCHISON & STEFFEN, PLLC               LLP
16    Peccole Professional Park               3993 Howard Hughes Pkwy, Ste. 600
      10080 West Alta Drive, Suite 200        Las Vegas, Nevada 89169-5996
17    Las Vegas, NV 89145                     Tel: (702) 949-8200
18    Tel: (702) 385-2500                     Email: efoley@lrrc.com
      Fax: (702) 385-2086
19    jganley@hutchlegal.com                  Attorneys for Defendants,
      plee@hutchlegal.com                     JE Dunn Construction Company,
20
                                              Harford Fire Insurance Company,
21    Attorneys for The Sherwin-Williams      Federal Insurance Company and
      Company                                 Travelers Casualty and Surety Company of
22                                            America
23

24                Dated this 2nd day of September, 2020.
25
                                       By: /s/ Patricia A. Quinn
26
                                         An Employee of Morris Law Group
27

28

                                                 4
       Case 2:20-cv-01200-APG-VCF Document 35 Filed 09/03/20 Page 5 of 5

                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




(Firm Name, Address, and Telephone Number)                                                (If Known)




                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)

                       (U.S. Government Not a Party)                                                                            or


                                                                                                                                and
                       (Indicate Citizenship of Parties in Item III)




                                                                                              (specify)
                                                                       (Do not cite jurisdictional statutes unless diversity)




                    (See instructions):
